                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. C19-0211-JCC
10                               Plaintiff,                   ORDER
11          v.

12   JAMES K. JEFFERSON,

13                               Defendant.
14

15          This matter comes before the Court on attorney Steven C. Hathaway’s motion to
16   withdraw as counsel for Defendant James K. Jefferson (Dkt. No. 12). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion for the
18   reasons explained herein.
19          On June 11, 2019, the Court held a status conference in this matter and required the
20   parties to participate in mediation pursuant to Western District of Washington Local Civil Rule
21   39.1 no later than August 30, 2019. (See Dkt. No. 11.) The Government and Mr. Hathaway
22   agreed on a mediation date of August 16, 2019, subject to Defendant’s approval. (See Dkt. No.
23   12 at 2.) Subsequently, Mr. Hathaway made repeated unsuccessful attempts to contact Defendant
24   in order to confirm the mediation date and discuss other issues related to the case. (See id.) On
25   July 31, 2019, Mr. Hathaway filed the instant motion for leave to withdraw based on his inability
26


     ORDER
     C19-0211-JCC
     PAGE - 1
 1   to effectively communicate with Defendant. (Dkt. No. 12.) 1

 2            No attorney shall withdraw an appearance without leave of the Court if the withdrawal

 3   will leave the client without representation. W.D. Wash. Local Civ. R. 83.2(b)(1). An attorney

 4   will ordinarily be permitted to withdraw until 60 days before the discovery cut-off date. Id. The

 5   decision to deny or grant counsel’s motion to withdraw is within the discretion of the Court.

 6   Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir. 1982).

 7            Trial is scheduled for June 8, 2020, and the discovery deadline is not until February 2020.

 8   (Dkt. No. 11.) Therefore, Mr. Hathaway’s motion is timely. Further, Mr. Hathaway’s motion to
 9   withdraw complies with the Local Rules’ certification requirements. (See Dkt. No. 12 at 3);
10   W.D. Wash. Local Civ. R. 83.2(b)(1). Therefore, Mr. Hathaway’s motion for leave to withdraw
11   as counsel for Defendant (Dkt. No. 12) is GRANTED. In accordance with the Court’s order,
12   attorney Steven C. Hathaway and his firm, the Law Offices of Steven C. Hathaway, are
13   GRANTED leave to withdraw from representation and as counsel in this action for Defendant
14   James K. Jefferson, effective as of the date this order is issued. The Clerk is DIRECTED to mail
15   a copy of this order to Defendant James K. Jefferson at: 3373 Northgate Road, Bellingham, WA
16   98226.
17            DATED this 3rd day of September 2019.




                                                           A
18

19

20
                                                           John C. Coughenour
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25
              1
              Defendant did not respond to Mr. Hathaway’s attempts to contact him until August 8,
26   2019. (See Dkt. Nos. 12 at 2, 14 at 2.)

     ORDER
     C19-0211-JCC
     PAGE - 2
